      Case 3:19-cv-00917-RGJ Document 5 Filed 05/20/20 Page 1 of 1 PageID #: 29




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

LAWRENCE WRIGHT                                                                           Plaintiff

v.                                                                Civil Action No. 3:19-cv-917-RGJ

CALIFORNIA SQUARE 1 APARTMENTS CORP.                                                    Defendant

                                              * * * * *

                                               ORDER

         For the reasons set forth in the Memorandum Opinion and Order entered this date, and

being otherwise sufficiently advised,

         IT IS ORDERED that Plaintiff’s claims are DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim.

         There being no just reason for delay, this is a final Order.

         The Court certifies that an appeal in forma pauperis would not be taken in good faith for

the reasons set forth in the opinion. See 28 U.S.C. § 1915(a)(3).

Date:    May 20, 2020




cc:    Plaintiff, pro se
       Defendant
A961.009
